Citation Nr: 0410336	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for cataracts, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claim.

For the reasons stated below, the Board finds that additional 
development is required in the instant case.  Accordingly, this 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.  


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her claim, 
and to notify him or her of the evidence necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  The VCAA, which 
became law on November 9, 2000, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  This law also eliminated 
the concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a claim 
that was not well grounded.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The veteran essentially contends that he developed cataracts 
secondary to his service-connected diabetes mellitus.  He has 
asserted, among other things, that the American Diabetes 
Association has acknowledged that people with diabetes are 60 
percent more likely to have cataracts.

The record reflects that the RO denied the veteran's claim on the 
basis that there was no competent medical diagnosis of cataracts.  
In part, the RO has noted that a July 2002 dilated eye examination 
by Ophthalmology had no evidence of retinopathy, and that a 
subsequent evaluation in April 2003 revealed no evidence on 
background diabetic retinopathy in either eye.  However, the 
veteran has asserted that diabetic retinopathy was not required in 
order to connect diabetes to cataracts.  In support of this 
assertion, he submitted a copy of a rating decision in which 
service connection was established for cataracts as secondary to 
diabetes on the basis of a medical opinion obtained as part of a 
VA contract examination.  There was no evidence of retinopathy in 
this rating decision either.  Further, the veteran has expressed 
dissatisfaction with the April 2003 eye examination, that the 
clinician who had conducted this examination had told him he did 
have cataracts, and that he had requested a new examination.  
Moreover, the veteran submitted a copy of a December 2000 private 
eye evaluation, previously of record, which included a May 2003 
addendum stating that the results of the evaluation indicated mild 
to moderate nuclear cataract in each eye.

No competent medical opinion appears to be of record which links 
the veteran's purported cataracts to his service-connected 
diabetes mellitus.  Additionally, it does not appear he was ever 
accorded a VA medical examination for the specific purpose of 
evaluating the nature and etiology of his purported cataracts.

In the case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such examination 
or opinion is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary to make 
a decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's act 
of service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that 
an examination is necessary to clarify whether the veteran 
currently has cataracts, and, if so, whether this disability is 
causally related to his service-connected diabetes mellitus.  
Accordingly, a remand is required in order to accord the veteran 
such an examination.

Since the Board has determined that an examination is necessary in 
the instant case, the veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  At (b) it is provided that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the evidence 
of record.  

The Board further notes that the veteran submitted a copy of an 
April 2003 letter from the VA Medical Center (VAMC) in which his 
dissatisfaction with his April 2003 examination was noted, and 
that indicated he was scheduled for an Eye Clinic appointment in 
June 2003, at which time his clinician might enter a consult to 
schedule another examination.  Moreover, the veteran indicated on 
this correspondence that he intended to appear for his June 2003 
appointment.  However, no medical evidence is on file which covers 
the period following April 2003.  Pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA medical records which are in existence 
are constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See also 
VAOPGCPREC 12-95.  In circumstances such as these, the Board will 
not speculate as to the probative value, if any, of VA medical 
records not on file.  Consequently, the Board concludes that a 
remand is also necessary in order to obtain these records.

As an additional matter, the Board notes that in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court emphasized that 
adequate notice requires a claimant to be informed of what he or 
she must show to prevail in a claim, what information and evidence 
he or she is responsible for, and what evidence VA must secure.  
Here, a review of the documents assembled for the Board's review 
does not indicate that the veteran received such notification in 
conjunction with his cataracts claim.  Inasmuch as it has already 
been determined that a remand is required, the RO should also 
undertake any additional development it deems necessary to ensure 
compliance with the requirements of the VCAA, to include its 
notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations.  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) pertaining to the amended 
version of 38 U.S.C.A. 
§ 5103(a), which requires that the Secretary identify for the 
veteran which evidence the VA will obtain and which evidence the 
veteran is expected to present. 

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for any eye condition since 
April 2003.  After securing any necessary release, the RO should 
obtain these records.  In particular, the RO should request any 
additional VA medical records, to include any Eye Clinic 
appointment/evaluation conducted in June 2003.

3.  After obtaining any additional records to the extent possible, 
the veteran should be afforded an examination to determine the 
current nature and etiology of any cataracts.  The claims folder 
should be made available to the examiner for review before the 
examination.  If the veteran is found to have cataracts, the 
examiner must express an opinion as to whether it is as likely as 
not (50 percent or greater likelihood) that this condition is 
causally related to his active service, to include his service-
connected diabetes mellitus.

If the examiner is unable to provide the requested opinion without 
resorting to pure speculation, it should be so stated.

4.  Thereafter, the RO should review the claims folder to ensure 
that the foregoing requested development has been completed.  In 
particular, the RO should review the examination report to ensure 
that it is responsive to and in compliance with the directives of 
this remand and if not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal, in light of any 
additional evidence added to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the veteran and 
his representative should be furnished a Supplemental Statement of 
the Case (SSOC), which addresses all of the evidence obtained 
after the issuance of the April 2003 SSOC, and provides an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





